                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                             Civil Action No. 7:19-CV-00164-D

 KYLE KOPITKE, GREG BUSCEMI, and                        )
 WILLIAM CLARK,                                         )
                                                        )
                  Plaintiffs,                           )   RESPONSE IN OPPOSITION
         v.                                             )   TO PLAINTIFF’S MOTION
                                                        )   FOR PRELIMINARY AND
 KAREN BRINSON BELL, in her official                    )   PERMANENT INJUNCTION
 capacity as Executive Director of the North            )
 Carolina State Board of Elections,                     )
                                                        )
                  Defendant.                            )


       Defendant Karen Brinson Bell, in her official capacity as Executive Director of the North

Carolina State Board of Elections, respectfully submits this response in opposition to Plaintiffs’

Motion for Preliminary and Permanent Injunction (Doc. 12).

                                    NATURE OF THE CASE

       Plaintiffs Kyle Kopitke, Greg Buscemi, and William Clark filed this lawsuit alleging that

North Carolina’s laws governing ballot access for unaffiliated candidates violate the First and

Fourteenth Amendments of the U.S. Constitution. (See Doc. 1.) Plaintiff Kopitke is running for

President of the United States with no party affiliation, and Plaintiff Buscemi is running for

Congress in North Carolina’s Seventh Congressional District with no party affiliation. (Id. ¶¶ 4,

5.) Plaintiff Clark is a voter who wants to cast write-in votes on his ballot. (Id. ¶ 6.)

       Plaintiffs have sued the executive director of the North Carolina State Board of Elections,

Karen Brinson Bell, claiming that North Carolina’s laws governing ballot access for unaffiliated

candidates are unconstitutional. Defendant Bell has moved to dismiss the Complaint in its




              Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 1 of 20
entirety, based on lack of subject-matter jurisdiction and failure to state any claims for relief.

(Doc. 24, 25.) The time for Plaintiffs’ response to the Motion to Dismiss has not yet concluded.

       Plaintiffs have moved for preliminary and permanent injunctions prohibiting the

enforcement of these laws and ordering Plaintiffs Kopitke and Buscemi to be placed on the 2020

general election ballot for president and U.S. House, respectively. (Doc. 15 at 25.) In this

response to the Motion for Preliminary and Permanent Injunction, Defendant argues:

      As demonstrated in the Motion to Dismiss, Plaintiffs cannot demonstrate a likelihood of

       success on the merits because they lack standing to assert many of their claims, and none

       of their claim are legally plausible. Plaintiffs’ spare factual submissions with their

       Motion do not change the analysis.

      Any harm that Plaintiffs may experience results from their decision to do nothing,

       according to the record before the Court, to attempt to comply with the signature

       requirements for ballot access in North Carolina.

      The interests of the State, which are aligned with the public interest, favor a denial of the

       relief requested by Plaintiffs—invalidation of state laws and the automatic placement of

       Plaintiffs on the ballot. The injunction requested by Plaintiffs would thwart the long-

       recognized interest of the State in requiring candidates to make a preliminary showing of

       substantial support in order to qualify for a place on the ballot.

                            STATEMENT OF RELEVANT FACTS

       Plaintiff Kopitke is an unaffiliated candidate for President of the United States, Plaintiff

Buscemi is an unaffiliated candidate for North Carolina’s Seventh Congressional District, and

Plaintiff Clark is a voter who wants to cast write-in votes on his ballot. (Doc. 1 ¶¶ 4–6.)


                                                  2



           Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 2 of 20
       A. Unaffiliated Candidate Petition Law

       Plaintiffs challenge N.C. Gen. Stat. § 163A-1005 (2017) (hereinafter the “Unaffiliated

Candidate Petition Law”),1 which governs how an unaffiliated candidate is nominated for

placement on the general election ballot in North Carolina. (Id. ¶¶ 36, 40.) The law requires a

candidate to gather a certain number of petition signatures from voters who could vote for that

candidate in the election, before that candidate can appear on the ballot. Mr. Kopitke must

gather signatures equaling 1.5% of the number of votes cast in the most recent gubernatorial

election, or 71,545 signatures. N.C. Gen. Stat. § 163A-1005(a)(1). Mr. Buscemi must gather

signatures equaling 1.5% of the registered voters in his congressional district as of January 1,

2020, id. § 163A-1005(a)(2), which is estimated to be around 7,805 signatures based on the State

Board’s most recent voter registration count for the Seventh Congressional District, which is

520,282. (Neesby Decl. ¶ 2.) These signature requirements were actually reduced in October

2017 from 2% of the statewide vote for governor for a candidate like Mr. Kopitke, and 4% of

registered voters in a district for a candidate like Mr. Buscemi. See N.C. Sess. Law 2017-214,

sec. 2.(a) (attached as Exhibit 1).

       Plaintiffs mainly rest their legal argument for the invalidation of the Unaffiliated

Candidate Petition Law on the contention that fewer petition signatures are required for a new

political party to gain recognition in North Carolina than for these Plaintiffs to get their names on




1
  After Plaintiffs’ Motion was filed, the relevant portions of Chapter 163A of the North Carolina
General Statutes were recodified into Chapter 163, pursuant to N.C. Sess. Law 2018-146, sec.
3.1.(a). In the interest of clarity, this brief cites to the same sections of Chapter 163A that
Plaintiffs cite in their Motion and brief. Technically, however, the Unaffiliated Candidate
Petition Law is now located at N.C. Gen. Stat. § 163-122 (2019 Spec. Supp.), and the write-in
law is located at N.C. Gen. Stat. § 163-123.
                                                      3



           Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 3 of 20
the ballot as unaffiliated candidates. (Doc. 15 at 6.) That is factually incorrect as to Mr.

Buscemi.

       The signature requirement for a new political party is “one-quarter of one percent

(0.25%) of the total number of voters who voted in the most recent general election for

Governor,” N.C. Gen. Stat. § 163A-950(a)(2), which amounts to 11,925 signatures. (Doc. 1 ¶

19.) As noted above, the signature requirement for an unaffiliated candidate for the Seventh

Congressional District is likely to be around 7,805. Arithmetically, for Mr. Buscemi’s signature

requirement to exceed the new party requirement, the number of registered voters in the Seventh

Congressional District would have to jump from 520,282 to 795,000 between October 1, 2019,

and January 1, 2020—an implausible 53% increase in the number of voters over the course of

three months.

       The new party petition law includes requirements that do not apply to unaffiliated

candidates. A new party petition must be submitted to each county board of elections in which

signatures were collected, id. § 163A-950(c), and new party petition circulators must “inform the

[petition] signers of the general purpose and intent of the new party.” Id. § 163A-950(b).

Unaffiliated candidates for statewide or congressional offices file directly with the State Board

and need not provide any information to voters about their platform in order to obtain signatures.

       Plaintiffs also challenge the “qualified voter” provision of the Unaffiliated Candidate

Petition Law, which reads: “Any qualified voter who seeks to have the voter’s name printed on

the general election ballot as an unaffiliated candidate shall” comply with the signature

requirements discussed above. N.C. Gen. Stat. 163A-1005(a). Mr. Kopitke contends that this

provision restricts unaffiliated candidate ballot access to registered voters in North Carolina,

which he is not. (Doc. 15 at 14.) However, the “qualified voter” provision was no impediment
                                                  4



           Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 4 of 20
to unaffiliated candidate Ross Perot, who successfully petitioned to get on the 1992 general

election ballot. See Delaney v. Bartlett, 370 F. Supp. 2d 373, 378 n.11 (M.D.N.C. 2004). And

the signature requirement at that time was much higher for statewide candidates: “two percent

(2%) of the total number of registered voters in the State.” N.C. Sess. Law 1991-297 (attached

as Exhibit 2).2

       Plaintiffs also challenge the deadline to submit petition signatures, which is the date of

the primary election before the next general election, or March 3, 2020. See N.C. Gen. Stat. §

163A-1005(a)(1), (2); id. § 163A-1251. But the law permits ample time for signature collection,

as indicated by the language of the petition itself. The law requires petition signers to agree to

support the petitioner’s appearance on “THE APPROPRIATE BALLOT” “IN THE NEXT

GENERAL ELECTION.” Id. § 163A-1005(c). The statute thus implies that a signature can be

valid when gathered between the last general election for that office and the one for which the

candidate is seeking ballot access. See Nader 2000 Primary Comm., Inc. v. Bartlett, 230 F.3d

1353, 2000 WL 1337254, at *1 (4th Cir. 2000) (unpublished) (drawing the same conclusion).

       The last general election for president was November 8, 2016, and the last general

election for the Seventh Congressional District was November 6, 2018.3 Accordingly, Mr.

Kopitke has a total of 1,212 days to gather sufficient signatures, while Mr. Buscemi has 484




2
  Because voter turnout in presidential election years typically falls between 58% and 70% of
registered voters, a signature requirement based on a percentage of registered voters will always
be much higher than a requirement based upon voter participation in a gubernatorial election.
See N.C. State Bd. of Elections, Voter Turnout, https://www.ncsbe.gov/voter-turnout.
3
  See N.C. State Bd. of Elections, Election Results, https://www.ncsbe.gov/Election-Results
(displaying dates of general elections).

                                                 5



           Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 5 of 20
days.4 Put another way, the rate of signature collection for the time periods allowed in the law

are roughly 59 per day for Mr. Kopitke’s campaign, and 17 per day for Mr. Buscemi’s campaign.

       Despite this length of time to gather signatures, Plaintiffs contend that the North Carolina

legislature imposed an unconstitutional burden when they moved the deadline from June to

March. (Doc. 15 at 20–24.) However, until 2016, North Carolina typically held its general

election primaries (presidential years and otherwise) in May, not in March—and sometimes even

later. See N.C. State Bd. of Elections, Election Results, https://www.ncsbe.gov/Election-Results

(showing primary election dates between 1998 and 2019). The legislature thus moved the

signature deadline to continue to align with the primary election.

       Plaintiffs also contend that the filing fee provision of the Unaffiliated Candidate Petition

Law imposes a severe burden, because it allegedly requires them to take some action in

December of this year. (Doc. 12 ¶ 18.) The provision states that any unaffiliated candidate

seeking placement on the general election ballot through petition “shall pay a filing fee equal to

that provided for candidates for the office in G.S. 163A-979 or comply with the alternative

available to candidates for the office in G.S. 163A-980.” N.C. Gen. Stat. § 163A-1005(e). But

there is no filing fee for a presidential candidate like Mr. Kopitke. See id. § 163A-979(a). For a

congressional candidate like Mr. Buscemi, the Unaffiliated Candidate Petition Law incorporates

only the amount of the filing fee as listed in section 163A-979, not the deadline to pay those fees,

which only applies to partisan primary candidates. See id. § 163A-974(a). The filing fee for a

congressional candidate is 1% of the annual salary for a U.S. House member, or $1,740. See




4
  Day calculations were made using timeanddate.com, at
https://www.timeanddate.com/date/duration.html.
                                             6



          Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 6 of 20
N.C. Gen. Stat. § 163A-979(a); Cong. Research Serv., Salaries of Members of Congress: Recent

Actions and Historical Tables at 1 (May 17, 2019).5

         The filing fee provision of the Unaffiliated Candidate Petition Law alternatively allows

for a candidate to submit a petition in lieu of payment of filing fees, pursuant to the requirements

of section 163A-980. See N.C. Gen. Stat. § 163A-1005(e).

         B. Write-in Candidate Requirements

         An unaffiliated candidate may alternatively seek election through a write-in campaign.

That candidate must first qualify as a recognized write-in candidate by submitting a declaration

of intent to be a write-in candidate, accompanied by a petition signed by 500 qualified voters for

a statewide office and 250 voters for a district office. Id. §§ 163A-1006(a)–(c). The deadline for

these filings is 90 days before the general election, id. § 163A-1006(c), which lands on August 5,

2020, since the general election occurs on November 3, 2020, see id. § 163A-700(c). A write-in

space on the ballot is only required for offices for which a candidate has qualified as a write-in

candidate under the provisions described above. See id. § 163A-1112(a)(5).

         Plaintiffs contend that these requirements impose unconstitutional burdens on candidates

who wish to qualify as write-in candidates and on voters who wish to vote for unqualified write-

in candidates. (Doc. 16 at 16–17.) They also argue that the write-in requirements violate the

rights of voters by restricting the counting of write-in votes to only those candidates who satisfy

the requirements of section 163A-1006. (Id.)




5
    Available at https://fas.org/sgp/crs/misc/97-1011.pdf.

                                                  7



            Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 7 of 20
       C. Plaintiffs’ Public Filings

       Based on records maintained by the Federal Election Commission (FEC), Mr. Kopitke

was a candidate for president in 2016 as well. (Love Decl. ¶ 8 & Ex. E.) Earlier this year, he

filed paperwork to run again in 2020. (Id. Ex. G.) He first notified the State Board of his intent

to qualify as an unaffiliated candidate on the 2020 general election ballot on June 4, 2019. (Id. ¶

6 & Ex. C.) The State Board has received no information regarding Mr. Kopitke’s progress in

gathering signatures to demonstrate any support in North Carolina. (See id. ¶ 5 & Ex. C.)

       It appears that neither Mr. Buscemi nor any affiliated campaign committee has filed any

paperwork with the FEC. (See id. ¶ 8.) He first notified the State Board of his intent to qualify

for the 2020 ballot on April 2, 2019. (Id. ¶ 7 & Ex. D.) The State Board has received no

information regarding his progress in gathering signatures to demonstrate any support in North

Carolina. See id. Ex. D.

       In their Motion for Preliminary or Permanent Injunction, Mr. Kopitke and Mr. Buscemi

offer no evidence of any efforts by them or anyone supporting them to qualify for the ballot in

North Carolina—not counting the filing of this lawsuit. In fact, there is no evidence that

Plaintiffs have made any attempts to collect signatures from North Carolina voters. For that

matter, Mr. Kopitke, who wishes to be President of the United States, has offered no evidence of

his campaign efforts in any U.S. state or territory.

                                       LEGAL STANDARDS

       A. Preliminary Injunction

       “A preliminary injunction is an extraordinary and drastic remedy.” Munaf v. Geren, 553

U.S. 674, 674 (2008) (citations omitted). A movant must establish each of four elements before

a preliminary injunction may issue: (1) he is likely to succeed on the merits; (2) he is likely to
                                                  8



           Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 8 of 20
suffer irreparable harm in the absence of preliminary relief; (3) the balance of equities tips in his

favor; and (4) an injunction is in the public interest. Winter v. Nat. Res. Def. Counsel, Inc., 555

U.S. 7, 20 (2008). Mandatory preliminary injunctions, such as the one sought by Plaintiffs, do

not preserve the status quo and are only granted in particularly exigent. See E. Tenn. Nat. Gas

Co. v. Sage, 361 F.3d 808, 828 (4th Cir.), cert. denied, 543 U.S. 978 (2004); Wetzel v. Edwards,

635 F.2d 283, 286 (4th Cir. 1980).

       B. Permanent Injunction

       The standard for issuing a permanent injunction tracks the same factors as in the

preliminary injunction standard, except a permanent injunction requires “actual success” on the

merits, rather than a mere likelihood of success. Winter, 555 U.S. at 32 (citing Amoco Prod. Co.

v. Vill. of Gambell, AK, 480 U.S. 531, 546 n.12 (1987)). “An injunction is a matter of equitable

discretion; it does not follow from success on the merits as a matter of course.” Id.

       C. Facial Challenge

       Plaintiffs’ claims are almost entirely facial challenges to state election laws. First,

Plaintiffs assert that the Unaffiliated Candidate Petition Law imposes unconstitutional burdens

on unaffiliated candidates as written, because (a) the signature requirements in the law are too

high as compared to the signature requirement for the recognition of a new political party, (Doc.

1 ¶¶ 16–20, 26–31, 39–40), and (b) the deadline to file to become a petition candidate is too

early, (id. ¶¶ 55–63). Second, they claim that the signature requirement in the write-in candidate

provision is unconstitutionally burdensome as written. (Id. ¶ 53.) Third, they claim that the

write-in provision is invalid as written because it does not guarantee that a person’s vote for a

candidate who has not qualified as a write-in candidate will be counted. (Id. ¶¶ 48–49, 52–53.)

The only as-applied challenge is Plaintiff Kopitke’s claim that the “qualified voter” provision of
                                                  9



           Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 9 of 20
the Unaffiliated Candidate Petition Law is unconstitutional as applied to him as a presidential

candidate who is not a registered voter in North Carolina. (Id. ¶¶ 22–24, 36.)

       Facial challenges are “disfavored” under the law, because they “often rest on

speculation.” Washington State Grange v. Washington State Republican Party, 552 U.S. 442,

450 (2008). “[T]hey raise the risk of ‘premature interpretation of statutes on the basis of

factually barebones records.’” Id. (quoting Sabri v. United States, 541 U.S. 600, 609 (2004)).

Facial challenges also “threaten to short circuit the democratic process by preventing laws

embodying the will of the people from being implemented in a manner consistent with the

Constitution.” Id. at 451.

       For these reasons, “a plaintiff can only succeed in a facial challenge by ‘establish[ing]

that no set of circumstances exists under which the Act would be valid,’ i.e., that the law is

unconstitutional in all of its applications.” Id. at 449 (quoting United States v. Salerno, 481 U.S.

739, 745 (1987)). A law must be upheld on a facial challenge if it has a “plainly legitimate

sweep.” Id. “Exercising judicial restraint in a facial challenge ‘frees the Court not only from

unnecessary pronouncement on constitutional issues, but also from premature interpretations of

statutes in areas where their constitutional application might be cloudy.’” Id. at 450 (quoting

United States v. Raines, 362 U.S. 17, 22 (1960)).

                                          ARGUMENT

I.     PLAINTIFFS’ CLAIMS ARE MERITLESS.

       As explained in Defendant’s brief in support of the Motion to Dismiss, Plaintiffs’ claims

are without merit, even taking as true all the allegations in the Complaint. (See Doc. 25.)

Defendant incorporates the arguments in support of the Motion to Dismiss here, rather than

restating them. To summarize:
                                                 10



          Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 10 of 20
    Mr. Clark, the voter plaintiff, lacks standing to challenge any aspect of the

     Unaffiliated Candidate Petition Law, because he has alleged no injury from that law.

     He also lacks standing to challenge the write-in candidate provision because he has

     identified no candidate that he wishes to vote for who could not qualify under North

     Carolina’s relaxed write-in qualifications. (Id. at 12–14.)

    Plaintiff Kopitke, who is a presidential candidate, lacks standing to challenge any

     filing fee-related provision because, as a presidential candidate, those provisions

     don’t apply to him. (Id. at 14.)

    Plaintiff Buscemi lacks standing to challenge the filing fee provision because,

     contrary to his argument, it does not impose a December deadline to submit the filing

     fee. Moreover, Mr. Buscemi has not alleged that he cannot pay the filing fee or

     intends to employ the petition option in lieu of the fee, so any deadline for the petition

     alternative does not injure him either. (Id. at 14–15.)

    Plaintiffs Kopitke and Buscemi lack standing to seek any mandatory injunction from

     the Court. They seek an order placing them on the ballot, but that is not a remedy this

     Court can constitutionally provide. The alternative mandatory remedy, a reduction in

     the signature requirement, would not redress Plaintiffs’ injuries because they’ve

     neither alleged nor shown any effort to gather any meaningful number of signatures.

     (Id. at 15–16.)

    On the merits, Plaintiffs’ claims that the Unaffiliated Candidate Petition Law is

     unconstitutionally burdensome are foreclosed by precedent. Multiple decisions by

     the Fourth Circuit and North Carolina district courts have upheld prior petition

     requirements that were more onerous than the current law. As the court recognized in
                                          11



    Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 11 of 20
     Pisano v. Strach, 743 F.3d 927, 935 (4th Cir. 2014), there are “important alleviating

     factors” in North Carolina law that result in a burden that is “modest” rather than

     severe. These include: (1) a long time period, relative to other states, to gather

     signatures; (2) an unrestricted pool of registered voters to gather signatures from; (3)

     a petition deadline that permits signature gathering during the height of the primary

     season; and (4) a petition deadline that does not significantly predate the primary.

     (Doc. 25 at 17–20.)

    North Carolina’s compelling interests amply justify the modest signature requirement.

     These include: (1) minimizing voter confusion; (2) preserving order in the election

     process by limiting ballot access to candidates who have demonstrated a significant

     modicum of support; (3) promoting the orderly two-phase, primary–general election

     schedule; and (4) treating unaffiliated candidates similarly to party nominees by

     affording the same amount of time to focus on the general electorate. (Id. at 20–23.)

    Plaintiffs’ argument that the lower signature requirement for new party recognition

     somehow creates a constitutional burden is deeply flawed. The implication of their

     argument is that when the legislature reduced an already-modest burden for

     unaffiliated candidates, and reduced an already-modest burden for new parties by a

     greater degree, it somehow transformed the unaffiliated candidates’ burden from

     modest to severe. Ample case law supports state ballot laws that have different

     thresholds for new party recognition versus the placement of an unaffiliated candidate

     on the ballot. Moreover, because the burden on Plaintiffs is modest in the first place,

     the State’s regulations need not be narrowly tailored to meet the State’s interests.



                                          12



    Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 12 of 20
            Where a State’s interests reasonably justify modest ballot regulations, as here, they

            must be upheld. (Id. at 23–26.)

           Mr. Kopitke’s argument that the “qualified voter” language in the Unaffiliated

            Candidate Petition Law is unconstitutional fails because it ignores other statutory

            language and the State’s history of interpreting the statute. His Michigan residency

            will not plausibly keep him off the presidential ballot in North Carolina. (Id. at 26–

            27.) The real challenge for him is showing a significant modicum of support among

            the state’s voters to earn a place on the ballot.

           Plaintiffs’ claims regarding the filing fee provision of the Unaffiliated Candidate

            Petition Law fail because: (1) Mr. Kopitke pays no fee as a presidential candidate;

            and (2) Mr. Buscemi misinterprets the deadline for submitting his fee and has not

            alleged that he is unable to pay the 1% of congressional salary required in the law.

            (Id. at 27–28.)

           Any claim regarding the write-in candidate law finds no legal support. The law’s

            requirements for a write-in candidate’s votes to be tallied are unquestionably

            minimal. And where the Supreme Court has permitted a total ban on write-in voting,

            North Carolina’s reasonable regulation that permits write-in voting cannot be

            unconstitutional. (Id. at 28–30.)

       In sum, Plaintiffs’ claims fail on the pleadings.

       The two declarations that Plaintiffs offer in support of their Motion for Preliminary and

Permanent Injunction do not resolve the legal deficiencies of their claims.

       Mr. Koptike’s declaration does not indicate that the petition burdens are too high; it

instead indicates that Mr. Kopitke would rather not try to meet the petition requirement. He says
                                                  13



           Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 13 of 20
nothing about any effort he has made to recruit volunteers or raise money, two critical efforts

that are necessary for generating support as a presidential candidate. (See Doc. 13-1.) He does

not even state that he’s collected a single petition signature. Instead, he has concluded that

recruiting volunteers to gather petitions would be “an exercise in futility,” and raising sufficient

funds to pay petition collectors would be “wholly impracticable.” (Id. at 2.) Plaintiffs offered no

evidence at all regarding Mr. Buscemi’s campaign, leaving Defendant to conclude that Mr.

Buscemi has likewise decided not to make any effort to comply with the law.

       Mr. Winger’s declaration, while attempting to show that North Carolina’s petition

requirement is an outlier, does not actually compare that requirement to other states’

requirements. (See Doc. 14-1 at 4–5.) It is telling that, in contrast to this declaration, in a prior

case involving a then-higher North Carolina signature requirement, Mr. Winger did compare

requirements among the states to conclude that North Carolina’s requirement was unfairly high.

See Greene v. Bartlett, No. 5:08-CV-088-GC (W.D.N.C.), Doc. 32-3 at ¶¶ 5–6 (Decl. of Richard

Winger) (attached as Exhibit 3).6 So Mr. Winger’s conclusion here that the challenged law

imposes a relatively severe burden, in light of his lack of comparison of signature requirements,

is highly questionable. The prime focus of his declaration, instead, is to challenge the federal

courts’ longstanding consideration of the percentage of signatures required to determine whether

the burden on a petition candidate is unjustified. (Doc. 14-1 at 5 (criticizing “[a]lmost every case

relating to ballot access” for focusing on the signature percentage, which in his view is

“irrelevant” to the burden). He instead favors a bright-line analysis based on a raw number of



6
  Even there, however, the court did not agree that North Carolina’s then-higher signature
requirement was unconstitutional. See Greene, 2010 WL 3326672, at *7 (W.D.N.C. Aug. 24,
2010), aff’d, 449 F. App’x 312 (4th Cir. 2011).
                                                14



          Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 14 of 20
5,000 signatures, no matter the size of the state. (Id. at 5 & Ex. A.) Mr. Winger’s views on the

matter, however, cannot rewrite the law, which has long held that signature requirements higher

than those in the Unaffiliated Candidate Petition Law are valid. (See Doc. 25 at 17–20.)

       Accordingly, Plaintiffs have not shown a likelihood of success on the merits, as is

required for a court to issue an injunction.

II.    ANY IRREPARABLE HARM WOULD BE THE RESULT OF PLAINTIFFS’
       INACTION.

       Where the potential for irreparable harm results from plaintiff’s own actions, as here,

equity does not favor an injunction against the defendant. See Nader 2000 Primary Committee,

Inc., v. Bartlett, No. 5:00-CV-348-BR3, at 11 (E.D.N.C. Aug. 9, 2000) (attached as Exhibit 4),

aff’d 230 F.3d. 1353 (2001).

       In Nader 2000, this district faced a similar situation in the 2000 general election, when it

considered a motion from the Ralph Nader campaign to have his name placed on the ballot as the

Green Party nominee. The record in that case showed that Nader’s campaign had expended little

effort even attempting to comply with that statute’s requirements. In addressing the question of

harm to the plaintiffs, Judge Britt concluded:

           The court has examined the efforts made by the Campaign and the Party to
           comply with the statute that plaintiffs have challenged in an effort to
           inform its assessment of the harms alleged by plaintiffs in support of the
           preliminary injunction they seek. The court finds that harms sustained by
           plaintiffs as a result of their own conduct and decision-making should not
           be attributed to this court’s failure to enter a preliminary injunction on
           their behalf. The court simply cannot countenance a situation in which the
           Green Party or any other party deliberately chooses not to commit the
           resources necessary to comply with North Carolina’s law, or even to make
           a good faith attempt to do so, and instead chooses to litigate to achieve its
           desired end, a place on the ballot.

Id.


                                                 15



          Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 15 of 20
       Plaintiffs in this case, likewise, have offered no evidence that they have even “ma[d]e a

good faith attempt” to comply with North Carolina law. Id. No exhibit offered by Plaintiffs

demonstrates any effort to collect signatures. Instead, the declaration of Plaintiff Kopitke

essentially admits that his strategy is the same as the Nader campaign’s in 2000. Mr. Kopitke

does not show that he has recruited any volunteers or raised any money, (See Doc. 13-1.), two

critical efforts that are necessary for generating support as a presidential candidate. Instead, he

has concluded that recruiting volunteers would be “an exercise in futility,” and that raising

sufficient funds to pay petition collectors would be “wholly impracticable.” (Id. at 2.) Plaintiffs

offered no evidence at all regarding Mr. Buscemi’s campaign, leaving Defendant to conclude

that, like Mr. Kopitke, Mr. Buscemi has decided instead “to litigate to achieve [his] desired end,

a place on the ballot.” Nader 2000, No. 5:00-CV-348-BR3, at 11.

       Public records, likewise, do not demonstrate any effort among Plaintiffs to comply with

the Unaffiliated Candidate Petition Law. Those records show that Mr. Kopitke notified the

Board of his petition campaign in June 2019, and that Mr. Buscemi notified the Board of his

campaign in April 2019. (Love Decl. ¶¶ 6–7 & Exs. C, D.) But in the months since these

notifications, Plaintiffs have apparently not delivered any petition signatures for review, based on

the State Board’s records. See id. Exs. C, D. This is particularly curious for Mr. Kopitke, who,

according to public filings with the FEC, attempted to run for president in 2016. Id. Ex. E. He

therefore was likely aware of the petition requirements to run for office in the various states.

And even though North Carolina permitted him to begin his 2020 signature campaign as early as

November 2016, he apparently did not initiate that campaign until June 2019. Defendant has

been unable to locate any FEC filings for Mr. Buscemi, which raises further questions about his

seriousness as candidate.
                                                 16



          Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 16 of 20
        Plaintiffs’ other declarant, Mr. Winger, suggests that North Carolina’s ballot

requirements are particular burdensome. First, his evidence does not indicate that North

Carolina is an outlier when it comes to unaffiliated candidates’ access to the ballot. (See Doc.

14-2 (displaying numerous states where unaffiliated candidates have rarely qualified during the

time period studied)). But even more critically, Plaintiffs offer no evidence that they would be

able to qualify under any state’s rules. Mr. Kopitke is running for President of the United States,

yet he has presented no evidence that he has been able to qualify in a single state or territory.

        On the record presented, therefore, any irreparable harm to Plaintiffs cannot be attributed

to North Carolina’s “modest” ballot access laws. Pisano, 743 F.3d at 935. Instead, the harm is a

result of Plaintiffs’ apparent decision to litigate to achieve ballot access, rather than put in the

work to campaign.

III.    THE EQUITIES AND THE PUBLIC INTEREST FAVOR MAINTAINING ORDER IN
        THE GENERAL ELECTION AND UPHOLDING STATE LAW.

        The State of North Carolina would be subjected to significant harm if the requested

injunctive relief is granted, which also would contravene the public interest.

        Defendant Bell, as the chief elections official for the State, see N.C. Gen. Stat. § 163A-

6(d), represents the public interest in this case, since the State’s laws that Ms. Bell enforces

reflect the public’s interest. Jackson v. Leake, 476 F. Supp. 2d 515, 530 (E.D.N.C. 2006), aff'd

sub nom. N.C. Right To Life Comm. Fund For Indep. Political Expenditures v. Leake, 524 F.3d

427 (4th Cir. 2008). Where the defendant represents the public interest, “consideration of the

harm to them should the injunction issue merges with consideration of the public interest.” Id.

        In this case, the public interest demands that no injunctive relief be allowed, particularly

on at this stage and on this bare record. A state has “not only an interest, but also a duty to


                                                  17



          Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 17 of 20
ensure that the electoral process produces order rather than chaos.” Libertarian Party v.

Rednour, 108 F.3d 768, 774 (7th Cir.), cert. denied, 522 U.S. 858, 139 L. Ed. 2d 103 (1997).

Accordingly, the State of North Carolina has an indisputable interest in preventing a laundry list

of candidates, minimizing voter confusion, discouraging frivolous candidates, and promoting

orderly elections. See Jenness v. Fortson, 403 U.S. 431, 442 (1971) (“There is surely an

important state interest in requiring some preliminary showing of a significant modicum of

support before printing the name of a political organization’s candidate on the ballot—the

interest, if no other, in avoiding confusion, deception, and even frustration of the democratic

process at the general election.”) The requirements of the Unaffiliated Candidate Petition Law

reflect the State’s effort to ensure that candidates demonstrate “a significant modicum of

support” before the name of an unaffiliated candidate can be placed on the ballot, as discussed

more thoroughly in Defendant’s Motion to Dismiss brief. (Doc. 25 at 20–23.)

       Plaintiffs ask this Court to ignore the public interest in requiring candidates to show of a

“significant modicum of support” by simply striking the Unaffiliated Candidate Petition Law and

placing Mr. Kopitke’s and Mr. Buscemi’s names on the ballot. They seek this relief without

offering any basis for determining that these candidates have wider support than any other

potential unaffiliated candidate that might want to appear on the ballot next November. To grant

such relief would thwart the State’s “undoubted right to require candidates to make a preliminary

showing of substantial support in order to qualify for a place on the ballot.” Munro v. Socialist

Workers Party, 479 U.S. 189, 194 (1986) (quoting Anderson v. Celebrezze, 460 U.S. 780, 788–

789, n.9 (1983)); see Jones v. McGuffage, 921 F. Supp. 2d 888, 902 (N.D. Ill. 2013) (holding

that a remedy that placed a candidate on the ballot with no showing of support “would fly in the

face” of the Supreme Court’s instructions on the States’ compelling interests). If Plaintiffs are
                                                18



          Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 18 of 20
placed on the ballot without being required to make any showing of support, then any would-be

unaffiliated candidate for any office who makes a request of the State Board can claim the same

access. Or such candidates would seek the same relief by simply filing a federal complaint.

       Without the reasonable restrictions on ballot access imposed by the Unaffiliated

Candidate Petition Law, the State would be faced with exactly the sort of voter confusion, ballot

overcrowding, or frivolous candidacies from which the Supreme Court has said states are entitled

to protect their voting process. Accordingly, the balance of equities and public interest weigh

strongly against the issuance of an injunction.

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs are not entitled to either preliminary or permanent

injunctive relief, and the Motion should be denied.

       This the 1st day of October, 2019.

                                                            JOSHUA H. STEIN
                                                            Attorney General

                                                            /s/ Paul M. Cox
                                                            Paul M. Cox
                                                            N.C. State Bar No. 49146
                                                            Special Deputy Attorney General
                                                            N.C. Dept. of Justice
                                                            Post Office Box 629
                                                            Raleigh, NC 27602
                                                            Telephone: (919) 716-6900
                                                            Facsimile: (919) 716-6920
                                                            Email: pcox@ncdoj.gov




                                                  19



          Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 19 of 20
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date I electronically filed the foregoing document with the

clerk of Court using the CM/ECF system which will send notification of such to all counsel of

record in this matter.


       This the 1st day of October, 2019.

                                                              /s/ Paul M. Cox
                                                              Paul M. Cox
                                                              Special Deputy Attorney General




                                                 20



          Case 7:19-cv-00164-D Document 26 Filed 10/01/19 Page 20 of 20
